Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Disposition of Claims
Claims 1-20 were pending.  Claims 12 and 17 have been cancelled.  Amendments to claims 1, 3, 5, 7, 9, 11, 15-16, and 18-20 are acknowledged and entered.  Claims 1-11, 13-16, and 18-20 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210054052A1, Published 02/25/2021.  Amendments to the specification presented on 06/09/2022 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 06/09/2022 regarding the previous Office action dated 03/09/2022 have been fully considered.  In light of the amendments to the claims, and in light of the acceptance of Examiner’s amendments infra, all outstanding rejections and/or objections have been withdrawn as noted herein.

Examiner Initiated Interview
            On 06/28/2022. the examiner contacted applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings and Specification; Sequence Disclosure Requirements
(Objection withdrawn.)  The objection to the drawings and specification is withdrawn in light of the amendments to the specification. 

Claim Objections
(Objection withdrawn.)  The objection to claim 1 is withdrawn in light of the amendments to the claim. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 3 and dependent claim 4 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claim 5 and dependent claim 6 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claim 7 and dependent claim 8 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claim 9 and dependent claim 10 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim.

(Rejection withdrawn.)  The rejection of Claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim.

(Rejection withdrawn.)  The rejection of Claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim noted herein.

(Rejection withdrawn.)  The rejection of Claim 15 and dependent claims 16 and 18 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-6, 9-10, 13-14, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et. al. (US20100233758A1, Pub. 09/16/2010; CITED ART OF RECORD; hereafter “Kwon”) is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 7-8, 11-12, and 15-16 under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claims 1-6, 9-10, 13-14, and 19-20 above, and further in view of Baek et. al. (Baek H, et. al. Mol Ther. 2011 Mar;19(3):507-14. Epub 2010 Oct 5.; CITED ART OF RECORD; hereafter “Baek”), 
Menotti et. al. (Menotti L, et. al. Proc Natl Acad Sci U S A. 2009 Jun 2;106(22):9039-44. Epub 2009 May 20.; hereafter “Menotti”);
Fan et. al. (Fan Q, et. al. Sci Rep. 2017 Mar 3;7:43712.; hereafter “Fan”); and
Glorioso et. al. (US20130096186A1, Pub. 04/18/2013; hereafter “Glorioso”); is withdrawn in light of the amendments to the claims.  

(Rejection withdrawn.)  The rejection of Claims 17-18 under 35 U.S.C. 103 as being unpatentable over Kwon, Baek, Fan, Menotti, and Glorioso as applied to claims 1-16 and 19-20 above, and further in view of Campadelli et. al. (US20180002723A1, Pub. 01/04/2018, Priority 02/11/2015; hereafter “Campadelli”) is withdrawn in light of the amendments to the claims necessitating the new rejection infra.  


Double Patenting
The text regarding nonstatutory double patenting was set forth in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-6, 9-10, 13-14, and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent No. 8,318,662 is withdrawn in light of the amendments to the claims. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Zarek on 06/29/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Please replace claim 1 with the following completely rewritten claim:
1.	A recombinant herpes simplex virus (HSV), in which an adapter expression cassette expressing a fusion protein of a cancer-cell-targeting domain and an extracellular domain of HVEM is inserted into a genome of the herpes simplex virus without inhibiting proliferation of the herpes simplex virus, 
wherein the adapter expression cassette expressing the fusion protein is inserted between UL3 and UL4 genes, between UL26 and UL27 genes, between UL37 and UL38 genes, between UL48 and UL49 genes, between UL53 and UL54 genes or between US1 and US2 genes in the genome of the virus, and
wherein the gene encoding glycoprotein D (gD) is mutated so as to prevent the encoded gD from binding to nectin-1 while still retaining the ability of said gD to bind to HVEM.

Please replace claim 16 with the following completely rewritten claim: 
16.	The recombinant herpes simplex virus of claim 15, wherein the cytokine is at least one selected from among interleukins (ILs), interferons (IFNs), TNFα, GM-CSF, and G-CSF,
wherein the IL is selected from the group consisting of IL-2, IL-4, IL-7, IL-10, IL-12, IL-15, IL-18, and IL-24, and
wherein the IFN is selected from the group consisting of IFNα, IFNβ, and IFNγ, and
the chemokine is at least one selected from among CCL2, RANTES, CCL7, CCL9, CCL10, CCL12, CCL15, CCL19, CCL21, CCL20 and XCL-1,
the immune checkpoint is at least one selected from among PD-1 (programmed cell death 1), PD-L1 (programmed cell death ligand 1), PD-L2 (programmed cell death ligand 2), CD27 (cluster of differentiation 27), CD28 (cluster of differentiation 28), CD70 (cluster of differentiation 70), CD80 (cluster of differentiation 80), CD86 (cluster of differentiation 86), CD137 (cluster of differentiation 137), CD276 (cluster of differentiation 276), KIRs (killer-cell immunoglobulin-like receptors), LAG3 (lymphocyte activation gene 3), GITR (glucocorticoid-induced TNFR-related protein), GITRL (glucocorticoid-induced TNFR-related protein ligand) and CTLA-4 (cytolytic T lymphocyte associated antigen-4),
the co-stimulatory factor is at least one selected from among CD2, CD7, LIGHT, NKG2C, CD27, CD28, 4-1BB, OX40, CD30, CD40, LFA-1 (lymphocyte function-associated antigen-1), ICOS (inducible T cell co-stimulator), CD3γ, CD3δ and CD3ε, and 
the prodrug-activating enzyme is at least one selected from among cytosine deaminase, rat cytochrome P450 (CYP2B1), carboxylesterase, bacterial nitroreductase and PNP (purine nucleoside phosphorylase) isolated from E. coli.

In claim 18, at line 2, please delete the second “expression” as it is repeated in the claim.


The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims, the Office has determined the claimed invention is novel and nonobvious.  The closest prior art is of record.  While the art has described the soluble HVEM fusion protein of the instant claims, and the art has described oncolytic HSV (oHSV) that has been retargeted through alteration of the virus, mainly the glycoproteins such as gD, the art either directly altered the glycoprotein to express the antibody, ligand, or receptor that retargeted the virus to specific cell types, or the art described growing the virus in transfected cells that expressed the soluble HVEM fusion protein from a plasmid.  The art had not described altering gD to prevent the utilization of nectin-1, insertion of the HVEM-cancer specific protein fusion protein into an intergenic region of the same oHSV, and generation of the retargeted virus in any cell type without the added step of using a complementing or packaging cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-11, 13-16, and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648